                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

SHAUNA CONNORS, individually and on
behalf of a class similarly situated
persons,                                          Case No.      1:20-CV-7342

        Plaintiff,                                Honorable Manish S. Shah

v.

PROGRESSIVE UNIVERSAL
INSURANCE COMPANY,

        Defendant.


                             NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE that the undersigned counsel hereby appears in the above-

referenced action as co-counsel for Defendant Progressive Universal Insurance Company.


Dated: December 17, 2020
                                           Respectfully submitted,

                                           /s/ Jennifer L. Mesko
                                           Jennifer L. Mesko (ARDC #0087897)
                                           TUCKER ELLIS LLP
                                           950 Main Avenue, Suite 1100
                                           Cleveland, OH 44113-7213
                                           Telephone: 216.592.5000
                                           Facsimile: 216.592.5009
                                           E-mail: jennifer.mesko@tuckerellis.com

                                           Attorney for Defendant Progressive Universal
                                           Insurance Company




4965747.1
                              CERTIFICATE OF SERVICE


        The undersigned hereby certifies that she caused a true and correct copy of the foregoing

Notice of Appearance to be served upon all counsel of record by operation of the Court’s electronic

filing system on December 17, 2020, whereby the parties may access this filing through the Court’s

system.

                                                     /s/ Jennifer L. Mesko




4965747.1
